 238DECISIONSOF NATIONALLABOR RELATIONS BOARDThe Ypsilanti Press, Inc. and Newspaper Drivers andHandlers Local 372, affiliated with InternationalBrotherhood of Teamsters,Chauffeurs,Warehouse-men & Helpers of America.Case 7-CA-11840July 18, 1975DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS FANNING ANDJENKINSUpon a charge filed on March 12, 1975, by News-paper Drivers and Handlers Local 372, affiliatedwith International Brotherhood of Teamsters, Chauf-feurs,Warehousemen & Helpers of America, hereincalled the Union, and duly served on The YpsilantiPress, Inc., herein called the Respondent, the Gener-alCounsel of the National Labor Relations Board,by the Regional Director for Region 7, issued a com-plaint on April 4, 1975, and on April 15, 1975, issuedan amendment to complaint against Respondent, al-leging that Respondent had engaged in and was en-gaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (1) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before an Administrative LawJudge were duly served on the parties to this pro-ceeding.With respect to the unfair labor practices, the com-plaint alleges in substance that on February 21, 1975,following a Board election in Case 7-RC-12600 theUnion was duly certified as the exclusive collective-bargaining representative of Respondent's employeesin the unit found appropriate; ' and that, commenc-ing on or about March 3, 1975, and particularly onor about April 11, 1975, and at all times thereafter,Respondent has refused, and continues to date to re-fuse, to bargain collectively with the Union as theexclusivebargaining representative, although theUnion has requested and is requesting it to do so.Thereafter Respondent filed its answer to the com-plaint and amendment to answer admitting in part,and denying in part, the allegations in the complaint.On April 28, 1975, counsel for the General Coun-sel filed directly with the Board a Motion for Sum-mary Judgment. Thereafter, by letter dated May 2,'Official notice is taken of the record in the representation proceeding,Case 7-RC-12600,as the term"record" is defined in Secs. 102 68 and 102.69(g) of the Board's Rules and Regulations,Series 8, as amended SeeLTVElectrosystems,Inc,166 NLRB938 (1967),enfd. 388 F.2d 683(C.A. 4,1968);Golden Age BeverageCo,167 NLRB 151 (1967),enfd 415 F.2d 26(C.A. 5, 1969);Intertype Co. v. Penello,269 F.Supp. 573 (D.C. Va, 1967);Follett Corp,164 NLRB 378 (1967), enfd. 397F.2d 91(C.A. 7, 1968); Sec.9(d) ofthe NLRA.1975, the Union joined in support of the GeneralCounsel's motion. Subsequently, on May 12, 1975,the Board issued an order transferring the proceed-ing to the Board and a Notice To Show Cause whytheGeneral Counsel's Motion for Summary Judg-ment should not be granted. Respondent has notfiled a response to the Notice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.Upon the entire record in this proceeding, theBoard makes the following:Ruling on the Motion for Summary JudgmentIn its answer, Respondent denies the representa-tive status of the Union and admits its refusal to bar-gain upon the Union's request because the Board haserred in certifying the results of the election in repre-sentation Case 7-RC-12600. Counsel for the GeneralCounsel alleges that Respondent cannot now reliti-gate representation issues which were or could havebeen litigated in the prior representation proceeding.We agree.Our review of the record in the representation caseshows that after a hearing the Regional Director forRegion 7, on October 23, 1974, issued a Decision andDirection of Election in which he ordered an electionin the appropriate unit. A secret ballot election wasconducted on November 22, 1974, which resulted infour votes cast for the Union, two against, with twochallenged ballots determinative of the election. TheRespondent filed timely objections alleging, in sub-stance, that (1) there was supervisory involvement insupporting the Union during the organizing driveand election campaign; (2) the Union made threatsthat if employees did not vote for the Union theywould be fired by Respondent; (3) statements weremade by the Union on election day that it wouldoverturn the results of the election if it was unsuc-cessful; and (4) the Union made statements whichled employees to believe their ballots would not besecret.After investigation of the challenges and objec-tions, the Regional Director issued a SupplementalDecision on Challenged Ballots and Objections toConduct Affecting the Election, Revised Tally ofBallots and Certification of Representative, in whichhe sustained the challenge to one ballot thereby caus-ing the remaining challenged ballot to be nondeter-minative of the election, overruled the Respondent'sobjections, and, in light of his finding that majorityof valid votes were cast in the Union's favor, certified219 NLRB No. 30 THE YPSILANTIPRESS, INC.239the Union as exclusive representative of all the em-ployees in the unit.Thereafter, onMarch 6, 1975, Respondent filedexceptions 2 to the Regional Director's SupplementalDecision in which it alleged its objections to the elec-tion should have been sustained and the election va-cated or in the alternative a hearing should havebeen held because the objections raised substantialand material issues of fact. Respondent also allegedthatboth challenged ballots should have beenopened and counted. On April 4, 1975, the Board, bytelegraphic order, denied Respondent's request forreview because it raised no substantial issues war-ranting review.It is well settled that in the absence of newly dis-covered or previously unavailable evidence or specialcircumstances a respondent in a proceeding alleginga violation of Section 8(a)(5) is not entitled to reliti-gate issues which were or could have been litigated ina prior representation proceeding.'All issues raised by the Respondent in this pro-ceeding were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discov-ered or previously unavailable evidence, nor does itallege that any special circumstances exist hereinwhich would require the Board to reexamine the de-cisionmade in the representation proceeding. Wetherefore find that the Respondent has not raisedany issue which is properly litigable in this unfairlabor practice proceeding.We shall, accordingly,grant the Motion for Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is, and has been at all times materialherein a corporation duly organized under, and ex-isting by virtue of, the laws of Michigan. At all timesmaterial herein, Respondent has maintained an of-fice and place of business at 20 East Michigan Ave-nue in the city of Ypsilanti, Michigan, the only facili-ty involved in this proceeding where it is engaged inpublishing a daily newspaper and related operations.During the year ending December 31, 1974, a repre-sentative period, Respondent in the course and con-duct of its business operations had a gross revenue in2 Under Secs. 102.69 and 102.67 of the Board'sRules and Regulations,Series 8, as amended, this was treated as a request for review.3 SeePittsburghPlate Glass Co. v. N. L. R. B.,313 U.S. 146, 162 (1941),Rules and Regulations of the Board,Secs.102.67(f) and 102.69(c).excess of $200,000 and held membership in or sub-scribed to various interstate news services, publishednationally syndicated features, advertised various na-tionally sold products, and purchased and caused tobe transported and delivered directly from points lo-cated outside Michigan to its Ypsilanti place of busi-ness newsprint, ink, and other goods and materialsvalued in excess of $50,000.We find, on the basis of the foregoing, that Re-spondent is, and has been at all times material here-in,an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act, and thatitwill effectuate the policies of the Act to assert juris-diction herein.II.THE LABOR ORGANIZATION INVOLVEDNewspaper Drivers and Handlers Local 372, affili-ated with International Brotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, isa labor organization within the meaning of Section2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA. The Representation Proceeding1.The unitThe following employees of the Respondent con-stitute a unit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All full-time and regular part-time circulationdepartment districtmanager employees em-ployed by the Employer at or out of its premisesatYpsilanti,Michigan; but excluding officeclerical employees, technical employees, profes-sional employees, managerial employees, motorroute district manager, promotion man, guardsand supervisors as defined in the Act.2.The certificationOn November22, 1974,a majority of the employ-ees of Respondent in said unit,in a secret ballot elec-tion conducted under the supervision of the RegionalDirector for Region 7, designated the Union as theirrepresentative for the purpose of collective bargain-ing with the Respondent.The Unionwas certified asthe collective-bargaining representative of the em-ployees in said unit on February21, 1975,and theUnion continues to be such exclusive representativewithin the meaning of Section 9(a) of the Act. 240DECISIONSOF NATIONALLABOR RELATIONS BOARDB. The Request To Bargain and Respondent's RefusalCommencing on or about February 24, 1975, andat all times thereafter, the Union has requested theRespondent to bargain collectively with it as the ex-clusive collective-bargaining representative of all theemployees in the above-described unit. Commencingon or about March 3 and April 11, 1975, and contin-uing at all times thereafter to date, the Respondenthas refused,and continues to refuse,to recognize andbargain with the Union as the exclusive representa-tive for collective bargaining of all employees in saidunit.Accordingly, we find that the Respondent has,sinceMarch 3, 1975, and at all times thereafter, re-fused to bargain collectively with the Union as theexclusive representative of the employees in the ap-propriate unit, and that, by such refusal, Respondenthas engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8(a)(5) and (1) ofthe Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in sectionIII,above, occurring in connection with its opera-tions described in section I, above, have a close, inti-mate, and substantial relationship to trade, traffic,and commerce among the several States and tend tolead to labor disputes burdening and obstructingcommerce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom, and, uponrequest, bargain collectively with the Union as theexclusive representative of all employees in the ap-propriate unit, and, if an understanding is reached,embody such understandingin a signed agreement.In order to insure that the employees in the appro-priate unit will be accorded the services of their se-lected bargaining agent for the period provided bylaw, we shall construe the initial period of certifica-tion as beginning on the date Respondent commenc-es to bargain in good faith with the Union as therecognized bargaining representative in the appropri-ate unit.SeeMar Jac Poultry Company, Inc.,136NLRB 785 (1962);Commerce Company d/b/a LamarHotel,140 NLRB 226, 229 (1962), enfd. 328 F.2d 600(C.A. 5, 1964), cert. denied 379 U.S. 817 (1964);Bur-nettConstructionCompany,149 NLRB 1419, 1421(1964), enfd. 350 F.2d 57 (C.A. 10, 1965).The Board,upon the basis of the foregoing factsand the entire record,makes the following:CONCLUSIONS OF LAW1.The Ypsilanti Press,Inc., is an employer en-gaged in commerce within the meaning of Section2(6) and(7) of the Act.2.Newspaper Drivers and Handlers Local 372, af-filiated withInternationalBrotherhood of Teamsters,Chauffeurs, Warehousemen & Helpers of America, isa labor organization within the meaning of Section2(5) of the Act.3.All full-time and regular part-time circulationdepartment districtmanageremployees employed bythe Employer at or out of its premises at Ypsilanti,Michigan;but excluding office clerical employees,technical employees,professional employees, mana-gerial employees,motor route district manager, pro-motion man,guards,and supervisors as defined inthe Act, constitute a unit appropriate for the purpos-es of collective bargaining within the meaning of Sec-tion 9(b) of the Act.4.Since February 21, 1975, the above-named la-bor organization has been and now is the certifiedand exclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about March 3, 1975, and atall times thereafter, to bargain collectively with theabove-named labor organization as the exclusive bar-gaining representative of all the employees of Re-spondent in the appropriate unit,Respondent has en-gaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain, Respondenthas interferedwith,restrained,and coerced, and isinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection7 of the Act, and therebyhas engaged in andis engaging in unfair labor practices within the mean-ing of Section 8(a)(1) of the Act.7.Theaforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board hereby orders that Respondent, Ypsi-lantiPress, Inc.,Ypsilanti,Michigan, its officers,agents,successors,and assigns,shall: THE YPSILANTI PRESS, INC.1.Cease and desist from:(a)Refusing to bargain collectively concerningrates of pay, wages, hours, and other terms and con-ditions of employment with Newspaper Drivers andHandlers Local 372, affiliated with InternationalBrotherhood of Teamsters, Chauffeurs, Warehouse-men & Helpers of America, as the exclusive bargain-ing representative of its employees in the followingappropriate unit:All full-time and regular part-time circulationdepartment districtmanager employees em-ployed by the Employer at or out of its premisesatYpsilanti,Michigan; but excluding officeclerical employees, technical employees, profes-sionalemployees,managerialemployees, motorroute district manager, promotion man, guardsand supervisors as defined in the Act.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them in Section 7 of the Act.2.Take the following affirmative action which theBoard finds will effectuate the policies of the Act:(a)Upon request, bargain with the above-namedlabor organization as the exclusive representative ofall employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an under-standing is reached, embody such understanding in asigned agreement.(b) Post at its Ypsilanti, Michigan, facility copiesof the attached notice marked "Appendix." 4 Copiesof said notice, on forms provided by the RegionalDirector for Region 7, after being duly signed byRespondent's representative, shall be posted by Re-spondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where no-tices to employees are customarily posted. Reason-able steps shall be taken by Respondent to insurethat said notices are not altered, defaced, or coveredby any othermaterial.(c)Notify the Regional Director for Region 7, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.CHAIRMAN MURPHY,dissenting:Iwould have granted review and directed a hear-ing on Employer's Objection 1; therefore, I cannot241join my colleagues in finding that Respondent violat-ed Section 8(a)(5) in refusing to bargain.° In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals,the words in the notice reading"Posted by Orderof the National Labor Relations Board"shall read"Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectively con-cerning rates of pay, wages, hours, and otherterms and conditions of employment withNewspaper Drivers and Handlers Local 372, af-filiatedwith InternationalBrotherhoodofTeamsters, Chauffeurs, Warehousemen & Help-ers of America, as the exclusive representative ofthe employees in the bargaining unit describedbelow.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with theabove-named Union, as the exclusive represen-tative of all employees in the bargaining unit de-scribed below, with respect to rates of pay, wag-es,hours, and other terms and conditions ofemployment, and, if an understanding isreached, embody such understanding in a signedagreement. The bargaining unit is:All full-time and regular part-time circula-tion department district manager employeesemployed by the Employer at or out of itspremises at Ypsilanti,Michigan; but exclud-ing office clerical employees, technical em-ployees, professional employees,managerialemployees, motor route district manager, pro-motion man, guards and supervisors as de-fined in the Act.THE YPSILANTIPRESS, INC.